Name: Commission Implementing Decision (EU) 2016/2092 of 28 November 2016 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2016) 7569) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: trade;  health;  fisheries;  animal product;  processed agricultural produce;  Africa;  Asia and Oceania;  Europe
 Date Published: 2016-11-30

 30.11.2016 EN Official Journal of the European Union L 324/11 COMMISSION IMPLEMENTING DECISION (EU) 2016/2092 of 28 November 2016 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2016) 7569) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Article 29 of that Directive requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit a residue monitoring plan providing required guarantees (the plan). The plan should at least apply to the groups of residues and substances listed in that Annex I. (2) Commission Decision 2011/163/EU (2) approves plans submitted by certain third countries concerning specified animal and animal products as listed in the Annex to that Decision. (3) In the light of the recent plans submitted by certain third countries and additional information obtained by the Commission from those third countries, it is necessary to update the list of third countries from which Member States are authorised to import certain animals and animal products, as provided for in Directive 96/23/EC, as currently listed in the Annex to Decision 2011/163/EU (the list). (4) While the United Arab Emirates have not provided a residue monitoring plan for domestically produced aquaculture, the United Arab Emirates have provided guarantees in respect of aquaculture raw material originating either from Member States or from third countries which are approved to export such raw material to the European Union. An entry for the United Arab Emirates for aquaculture with the appropriate footnote should therefore be added in the list. (5) Gambia is currently included in the list for aquaculture. However, Gambia has not provided a plan as required by Article 29 of Directive 96/23/EC and has declared that export to the EU is no longer taking place. The entry for that third country concerning aquaculture should therefore be deleted from the list. Gambia has been informed accordingly. (6) Georgia has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Georgia for honey should therefore be included in the list. (7) Kenya is currently included in the list for milk. However, Kenya has not provided a plan as required by Article 29 of Directive 96/23/EC and has declared that residue testing is not currently being carried out and it is not expected to be implemented in 2016 and that export to the EU could no longer take place. The entry for that third country concerning milk should therefore be deleted from the list. Kenya has been informed accordingly. (8) Lebanon is currently included in the list for honey. However, Lebanon has not provided a plan as required by Article 29 of Directive 96/23/EC. The entry for that third country concerning honey should therefore be deleted from the list. Lebanon has been informed accordingly. (9) In order to avoid any disruption to trade, a transitional period should be laid down to cover the relevant consignments from Lebanon, which were certified and dispatched to the Union before the date of application of this Decision. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text set out in the Annex to this Decision. Article 2 For a transitional period until 1 February 2017, Member States shall accept consignments from Lebanon of honey provided that the importer can demonstrate that such consignments were certified and dispatched to the Union prior to 15 December 2016 in accordance with Decision 2011/163/EU. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX ANNEX Code ISO2 Country Bovine Ovine/ caprine Porcine Equine Poultry Aqua-culture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X X AE United Arab Emirates X (3) X (1) AL Albania X X X AM Armenia X X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X X X X X BD Bangladesh X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X X X X X X X CM Cameroon X CN China X X X X X CO Colombia X CR Costa Rica X CU Cuba X X DO Dominican Republic X EC Ecuador X ET Ethiopia X FK Falklands Islands X X X FO Faeroe Islands X GE Georgia X GH Ghana X GL Greenland X X X GT Guatemala X X HN Honduras X ID Indonesia X IL Israel (7) X X X X X X IN India X X X IR Iran X JM Jamaica X JP Japan X X KE Kenya X KG Kyrgyzstan X KR South Korea X X LK Sri Lanka X MA Morocco X X MD Moldova X X X X ME Montenegro X X X X X X X MG Madagascar X X MK former Yugoslav Republic of Macedonia (4) X X X X X X X X X MM Republic of the Union of Myanmar X MU Mauritius X MX Mexico X X X MY Malaysia X (3) X MZ Mozambique X NA Namibia X X NC New Caledonia X (3) X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X PH Philippines X PM Saint Pierre and Miquelon X PN Pitcairn Islands X PY Paraguay X RS Serbia (5) X X X X (2) X X X X X X RU Russia X X X X X X X (6) X RW Rwanda X SA Saudi Arabia X SG Singapore X (3) X (3) X (3) X (8) X (3) X X (3) X (8) X (8) SM San Marino X X (3) X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food producing animals only). (3) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (4) The former Yugoslav Republic of Macedonia; the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Not including Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence). (6) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (7) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (8) Only for commodities of fresh meat originating from New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore.